Exhibit 10.2

 

NEUROMETRIX, INC.

 

Management Retention and Incentive Plan

 

1.          Purpose of the Plan. The purpose of this Management Retention and
Incentive Plan (the “Plan”) is to provide the executive officers and certain
other key employees of NeuroMetrix, Inc., a Delaware corporation (the
“Company”), listed on Schedule A hereto (the “Participants,” and each, a
“Participant”) with consideration in the event of a Change of Control
Transaction (as defined below) involving the Company and another entity (the
“Successor Company”) based on the allocations listed on Schedule A hereto and as
such allocations may be adjusted pursuant to Section 7 hereof (the “Percentage
Interest”). These allocations relate to the Total Consideration (as defined
below) to be received in the Change of Control Transaction by the Company and/or
its stockholders. The Plan is designed to retain the Company’s executive
officers and certain key employees while providing an incentive to continue to
build corporate value. The Plan has been structured to work in conjunction with,
and not replace, the Company’s other incentive programs such as its equity
plans, severance arrangements, compensation and bonus plan, and other benefits.
As described further herein, the consideration to be paid to each Participant
will be reduced over time as a result of any issuances of future equity grants
to Participants. The Plan shall be effective as of August 2, 2012.

 

2.          Definitions. For the purposes of this Plan, capitalized terms not
defined in Section 1 above shall have the following meanings:

 

(a)          Additional Plan Consideration shall mean, for any Participant, the
portions of the Contingent Consideration to be received by the Participant
pursuant to the Plan as calculated pursuant to Section 6 of the Plan.

 

(b)          Board shall mean the Board of Directors of the Company.

 

(c)          Change of Control Transaction shall mean the first to occur of the
following events:

 

(i)          Ownership Change through Company Stock Sale or Third Party Tender
Offer: any “person” or “group” as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934 (the “Act”), becomes a
beneficial owner, as such term is used in Rule 13d-3 promulgated under the Act,
of securities of the Company representing more than 50% of the combined voting
power of the outstanding securities of the Company having the right to vote in
the election of directors; or

 

(ii)          Merger Transaction: a merger or consolidation of the Company other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) more than fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity or parent of such corporation, as the case may
be, outstanding immediately after such merger or consolidation; or



 

 

 

 

(iii)          Sale of Assets: the sale or disposition by the Company of all or
substantially all of the Company’s assets in a transaction requiring stockholder
approval;

 

provided that a Change of Control Transaction shall be interpreted, in a manner,
and limited to the extent necessary, so that it will not cause adverse tax
consequences under Section 409A of the Code.

 

(d)          Code shall mean the Internal Revenue Code of 1986, as amended
including any successor statute, regulation and guidance thereto.

 

(e)          Common Stock shall mean the common stock, $0.0001 par value per
share, of the Company.

 

(f)          Common Stock Equivalents shall mean rights, options, or other
instruments to subscribe for, purchase or otherwise acquire Common Stock
pursuant to any equity plan of the Company.

 

(g)          Contingent Consideration shall mean the portion of the Total
Consideration to be received after the date of the closing of the Change of
Control Transaction, the receipt of which will be contingent upon the passage of
time or the occurrence or non-occurrence of some event(s) or circumstance(s),
including, without limitation, amounts of Total Consideration subject to an
escrow, a purchase price adjustment, an earn-out, or indemnity claims.

 

(h)          Equity Financing shall mean the first offering by the Company of
its equity securities occurring after the effective date of the Plan that
results in net proceeds sufficient to finance the Company for at least one year
from the date of closing of such offering.

 

(i)          Equity Plan Issuances shall mean with respect to a Participant any
shares of Common Stock issued by the Company pursuant to any equity plan of the
Company and any Common Stock Equivalents issued to a Participant, excluding
Founder Shares.

 

(j)          Founder Shares shall mean any shares of Common Stock of the Company
issued to a Participant prior to July 22, 2004.

 

(k)          Initial Consideration shall mean the amount of the Total
Consideration that is not Contingent Consideration.



2

 

 

 

(l)          Initial Plan Consideration shall mean, for any Participant, the
portion of the Initial Consideration to be received by the Participant pursuant
to the Plan as calculated pursuant to Section 6 of the Plan.

 

(m)          Plan Consideration shall mean, for any Participant, the portion of
the Total Consideration to be received by the Participant pursuant to the Plan
as calculated pursuant to Section 6 of the Plan which shall be comprised of the
Initial Plan Consideration and any Additional Plan Consideration.

 

(n)          Representative shall mean one or more members of the Board or
persons designated by the Board prior to, or in connection with the Change of
Control Transaction.

 

(o)          Total Consideration shall mean the total amount of cash and the
fair market value of all other consideration paid or payable including
Contingent Consideration by the Successor Company or any other person to the
Company or its securityholders in connection with the Change of Control
Transaction, including amounts paid or payable in respect of convertible
securities, warrants, stock appreciation rights, option or similar rights,
whether or not vested and any additional amounts paid by the Successor Company
in connection with this Plan, less (i) transaction fees incurred in the course
of the Change of Control Transaction (such as fees related to legal services,
accounting services, financial advisory services, investment banking services or
other professional services), (ii) any debt or other liabilities of the Company
that are paid off, satisfied or otherwise assumed by the Successor Company,
specifically including, but not limited to, any bank debt or line of credit and
accounts payable (excluding any liabilities under this Plan), and (iii) any
taxes payable by the Company (but not those payable by the stockholders) as a
result of the Change of Control Transaction. The fair market value of any
securities (whether debt or equity) or other property shall be determined as
follows:

 

(i)          the value of securities that are freely tradable in an established
public market will be determined by the method or methods set forth in the
applicable contract or contracts concerning the Change of Control Transaction;
and

 

(ii)          the value of securities that are not freely tradable or have no
established public market, and the value of aggregate consideration that
consists of other property, shall be the fair market value as determined in good
faith by the Board.

 

3.          Interpretation and Administration of the Plan. Prior to the Change
of Control Transaction, the administrator of the Plan will be the Compensation
Committee of the Board. After the Change of Control Transaction, the
administrator of the Plan will be the Representative. The administrator will be
responsible for interpreting and administering all provisions hereof. All
actions taken by the administrator in interpreting the terms of the Plan and
administration of the Plan will be final, binding and conclusive on all
Participants. The administrator shall not be personally liable by reason of any
contract or other instrument related to the Plan executed by an individual or on
its or their behalf in its or their capacity as the administrator, or for any
mistake of judgment made in good faith, and the Company shall indemnify and hold
harmless each individual to whom any duty or power relating to the
administration or interpretation of the Plan may be allocated or delegated,
against any cost or expense (including legal fees) or liability arising out of
any act or omission to act in connection with the Plan unless arising out of
such person’s own fraud or bad faith.



3

 

 

 

4.          Eligibility to Earn Plan Consideration. Except as otherwise provided
in Section 9 below, each Participant will have the right to receive Plan
Consideration, subject to the Participant’s continued employment or service with
the Company through the date of the closing of the Change of Control Transaction
unless terminated by the Company other than for cause within 90 days prior to
the announcement of the Change of Control Transaction. If a Participant’s
service to the Company in all capacities (whether as an employee, consultant,
advisor, director or any other service provider) terminates for any reason prior
to the date of the closing of the Change of Control Transaction (other than by
the Company not for cause within 90 days of the announcement of the Change of
Control Transaction), whether initiated by the Company or the Participant, and
with or without cause, then such Participant shall no longer be considered a
“Participant” thereafter for purposes of the Plan, and such Participant will not
be entitled to receive any Plan Consideration hereunder. The Company in its sole
discretion will determine whether a Participant’s service relationship has
terminated for this purpose.

 

5.          Type of Plan Consideration. Pursuant to this Plan, the Participants
who are employed by the Company on the date of the closing of a Change of
Control Transaction shall receive their Plan Consideration from the Successor
Company in cash and at the times set forth in Section 8 of the Plan.

 

6.          Calculation of Plan Consideration. Each Participant’s Plan
Consideration shall be calculated as follows:

 

The Initial Plan Consideration shall be calculated on the date of the closing of
the Change of Control Transaction by multiplying the Participant’s Percentage
Interest (as adjusted pursuant to Section 7 below) by the Initial Consideration
and the resulting product shall then be reduced by (i) the amount of Initial
Consideration paid or payable to the Participant in the Change of Control
Transaction as a result of ownership of Equity Plan Issuances (without regard to
any tax withholding requirements of the Company or the Successor Company); (ii)
the value of any Common Stock Equivalents assumed by the Successor Company in
the Change of Control Transaction; (iii) the value of any shares of Common Stock
issued to a Participant by the Company pursuant to any Equity Plan Issuances
that were sold by the Participant after the date of this Plan and prior to the
Change of Control Transaction; and (iv) the value of any shares of Common Stock
or Common Stock Equivalents issued to a Participant by the Company pursuant to
any Equity Plan Issuances that are retained by the Participant after the Change
of Control Transaction. The value of the amounts set forth in (ii), (iii) and
(iv) above shall be calculated by determining the deemed price per share of the
Common Stock in the Change of Control Transaction as determined by the Board in
its sole discretion based on the method or methods set forth in the applicable
contract or contracts concerning the Change of Control Transaction and after
subtracting any exercise price or purchase price paid or to be paid by the
Participant in connection with such issuances and, in the case of Common Stock
Equivalents, shall be valued using a Black Scholes calculation of such Common
Stock Equivalents immediately prior to the closing of the Change of Control
Transaction using the same deemed price per share of Common Stock in such
calculation.



4

 

 

 

For avoidance of doubt the Participant’s Plan Consideration shall not be reduced
by any shares of Common Stock purchased on the open market or in a financing
pursuant to which the Participant paid the same purchase price for such shares
as third party investors.

 

The Additional Plan Consideration shall be calculated by multiplying the
Contingent Consideration to be received by a fraction the numerator of which is
each Participant’s Initial Plan Consideration and the denominator of which is
the Initial Consideration.

 

7.          Adjustments to the Percentage Interest. From and after the closing
of an Equity Financing, the Company shall upon each issuance of at least 25,000
shares of stock, in the aggregate, by the Company, including the issuance of
stock upon the exercise of options or warrants granted and exercised after the
closing of an Equity Financing but not from options or warrants granted prior to
the closing of an Equity Financing, automatically adjusted downward the
Participant’s Percentage Interest (and amend Schedule A in accordance therewith)
in order to reflect the dilutive effect of such issuance.

 

8.          Payment of Plan Consideration. If the conditions for earning the
Plan Consideration set forth herein are satisfied, each Participant will be
entitled to earn and be paid his or her Plan Consideration as follows:

 

(a)          Each Participant will be paid by the Successor Company from the
Initial Consideration the Participant’s Initial Plan Consideration in a lump sum
by no later than the thirtieth (30th) day following the date of the closing of
the Change of Control Transaction.

 

(b)          Each Participant will be paid by the Successor Company from the
Contingent Consideration the Participant’s Additional Plan Consideration in lump
sums, as, if and when the Contingent Consideration is paid or released to the
Company or its stockholders. However, if a condition (as described in Treasury
Regulation Section 1.409A-1(d)), when applied to any Contingent Consideration,
would not constitute a “substantial risk of forfeiture” (as defined in Treasury
Regulation Section 1.409A-1(d)), such that the Additional Plan Consideration
related to such Condition would not be reasonably likely to be payable in
compliance with either Treasury Regulation Section 1-409A-1(b)(4) or Treasury
Regulation Section 1.409A-3(i)(5)(iv)(A), or the Board determines that any
Additional Plan Consideration is not otherwise payable under the regular payment
schedule of this Plan in compliance with or under an exemption from Section 409A
of the Code, then the Participant instead will be paid the fair market value (as
of the date of the closing of the Change of Control Transaction), as determined
by the Board, of the Additional Plan Consideration related to such Condition
(that is, the present value of the Additional Plan Consideration that may be
earned upon satisfaction of the Condition), in a lump-sum on the thirtieth
(30th) day following the date of the closing of the Change of Control
Transaction.



5

 

 

 

(c)          It is intended that each installment of the payments provided under
the Plan is a separate “payment” for purposes of Section 1.409A-2(b)(2)(i) of
the Treasury Regulations. For the avoidance of doubt, it is intended that the
Plan Consideration satisfy, to the greatest extent possible, the exemption from
the application of Section 409A of the Code and the Treasury Regulations and
other guidance issued thereunder and any state law of similar effect
(collectively “Section 409A”) provided under Treasury Regulations Section
1.409A-1(b)(4) and, to the extent not so exempt, that the Plan Consideration
comply, and the Plan be interpreted to the greatest extent possible as
consistent, with Treasury Regulations Section 1.409A-3(i)(5)(iv)(A) – that is,
as “transaction-based compensation.” Accordingly, any Plan Consideration will
only be paid pursuant to this transaction-based exemption from Section 409A in
the case of a Change of Control Transaction that is also a “change in ownership
of a corporation” or “change in ownership of a substantial portion of a
corporation’s assets” defined in Treasury Regulation Sections 1.409A-3(i)(5)(v)
and (vii). Additionally, no Plan Consideration that is being paid in reliance on
the transaction-based exemption from Section 409A will be earned or paid after
the fifth (5th) anniversary of the date of the closing of the Change of Control
Transaction and the Participants will not be entitled to any payments under the
Plan with respect to any Contingent Consideration after such date.

 

9.          Release. As a further condition to earning any Plan Consideration, a
Participant must execute and allow to become effective a general release of
claims in substantially the form of Exhibit A hereto prior to the thirtieth
(30th) day following the date of the closing of the Change of Control
Transaction, and if the form of release is provided to the Participant sooner
than the date of the closing of the Change of Control Transaction, within thirty
(30) days of the date the Participant receives the form of release. If any
Participant refuses to execute such release and allow it to become effective
within such time period, then such Participant will not be eligible to earn Plan
Consideration, and the Participant’s rights under this Plan to receive any
consideration will be forfeited.

 

10.         Withholding of Compensation. The Successor Company will withhold
from any payments under the Plan any amount required to satisfy the income and
employment tax withholding obligations arising under applicable federal, state
and local laws in respect of the Plan Consideration. Each Participant should
contact his or her personal legal or tax advisors with respect to the benefits
provided by the Plan. Neither the Company nor any of its employees, directors,
officers or agents are authorized to provide any tax advice to Participants with
respect to the benefits provided under the Plan.



6

 

 

 

11.         Adjustments for Excess Parachute Payments. In the event that (A) any
consideration to be received by the Participant in connection with a Change of
Control Transaction (whether pursuant to the terms of the Plan or any other
plan, arrangement, or agreement with the Company, any person whose actions
result in a Change of Control Transaction, or any person affiliated with the
Company or such person) (collectively “Parachute Payments”) would not be
deductible by the Successor Company, an affiliate or other person making such
payment or providing such benefit (in whole or part) as a result of Section 280G
of the Code; and (B) it is determined in good faith by the administrator that
the net after-tax amount of the Parachute Payments retained by the Participant
after deduction for any excise tax imposed by Section 4999 of the Code and any
federal, state, and local income and employment taxes would not exceed the net
after-tax amount of the Parachute Payments retained by the Participant after
limiting the Parachute Payments to an amount that is 2.99 times the
Participant’s “base amount” (as such term is defined by Section 280G of the
Code), then the Parachute Payments shall be reduced until no portion of the
Parachute Payments is not deductible.

 

For purposes of this provision,

 

(i)              no portion of the Parachute Payments the receipt or enjoyment
of which the Participant shall have effectively waived in writing prior to the
date of payment of the Parachute Payments shall be taken into account;

 

(ii)             no portion of the Parachute Payments shall be taken into
account which in the opinion of the Company’s or the Successor Company’s
independent auditors or tax counsel serving as such immediately prior to the
Change of Control Transaction (or other tax counsel selected by the
administrator) does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code;

 



(iii)           the Parachute Payments shall be reduced only to the extent
necessary so that the Parachute Payments (other than those referred to in the
immediately preceding clause (i) or (ii)) in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code or are otherwise not subject to disallowance as
deductions, in the opinion of the auditor or tax counsel referred to in such
clause (ii); and

 



(iv)           the value of any non-cash benefit or any deferred payment or
benefit included in the Parachute Payments shall be determined by the Company’s
or the Successor Company’s independent auditors or tax counsel based on Sections
280G and 4999 of the Code and the regulations for applying those Code Sections,
or on substantial authority within the meaning of Section 6662 of the Code.

      

 

12.          Amendments. This Plan may be amended by the Compensation Committee
or the Board, as applicable at any time to amend Schedule A of this Plan to add
additional Participants and to make the adjustments to each such Participant’s
Percentage Interest as set forth in Section 7 above. In addition, the Plan may
also be amended at any time by the Compensation Committee or the Board, as
applicable, provided that no amendment shall adversely affect the rights of a
Participant hereunder without the written consent of such Participant.
Notwithstanding anything herein to the contrary, the Board reserves the right to
equitably adjust the Percentage Interest of a Participant if, in the context of
an actual Change of Control Transaction, the definitions or calculations herein
do not fairly represent the parties’ understanding regarding the amount,
allocation or payment of the sale proceeds to Participants.



7

 

 

 

13.          Not a Condition of Employment; No Guarantee of Employment. The Plan
is not a term or condition of any individual’s employment and no Participant
shall have any legal right to payments hereunder except to the extent that all
conditions required by a Participant have been satisfied in accordance with the
terms set forth herein. The Plan is intended to provide a financial incentive to
Participants and is not intended to confer upon Participants any rights to
continued employment, consultancy or other service provider relationship other
than those set out in any separate agreement between the Company and such
individuals governing such relationship. Each such Participant’s service may be
terminated by the Company, the Successor Company or the Participant at any time
for any reason, subject to any agreements then in effect regarding such
Participant’s service or the termination thereof.

 

14.          No Equity Interest; Status as Creditor. Neither the Plan nor the
Percentage Interest hereunder creates or conveys any equity or ownership
interest in the Company or any rights commonly associated with any such
interest, including, but not limited to, the right to vote on any matters put
before the Company’s stockholders. A Participant’s sole right under the Plan
will be as a general unsecured creditor of the Company and the Successor
Company.

 

15.          No Assignment or Transfer by Participant. None of the rights,
benefits, obligations or duties under the Plan may be assigned or transferred by
any Participant except by will or under the laws of descent and distribution.
Any purported assignment or transfer by any such Participant will be void.

 

16.          Assumption by Successor Company. As a condition to the consummation
of a Change of Control Transaction, in addition to any obligations imposed by
law upon the Successor Company, the Company shall require the Successor Company
to expressly assume the Plan and agree to perform obligations hereunder. All
payments under this Plan shall be made by the Successor Company. Neither the
Company nor any former or current director, officer, employee or consultant of
the Company, nor any agent of any such person or of the Company, shall be
personally liable in the event the Company is unable to make payments under this
Plan.

 

17.          Severability. If any provision of the Plan is held invalid or
unenforceable, its invalidity or unenforceability will not affect any other
provision of the Plan, and the Plan will be construed and enforced as if such
provision had not been included.



8

 

 

 

18,          Governing Law. This Plan and the rights and obligations of a
Participant under the Plan will be governed by and interpreted, construed and
enforced in accordance with the laws of the State of Delaware, without reference
to principles of conflict of laws. The parties hereby submit to the jurisdiction
of the state and federal courts of the Commonwealth of Massachusetts for the
resolution of any claims, disputes or other proceedings arising under this Plan.

 

19.          Entire Agreement. The Plan sets forth all of the agreements and
understandings between the Company and the Participants with respect to the
subject matter hereof, and supersedes and terminates all prior agreements and
understandings between the Company and the Participants with respect to the
subject matter hereof.

 

 

 



9

 

 

 

 

SCHEDULE A

 



NAME PERCENTAGE INTEREST     Gozani 5.0% Higgins 1.25% Balachandran 1.25%
Williams 1.0% Daniello 0.85% [Non-executive officer] 0.80% [Non-executive
officer] 0.80% [Non-executive officer] 0.50% [Non-executive officer] 0.25%



 

 

 

10

 

 

 

Exhibit A

 

FORM OF GENERAL RELEASE

 

I understand that I am a Participant in the Management Retention and Incentive
Plan (the “Plan”) of NeuroMetrix, Inc. (the “Company”). In consideration of
receiving certain benefits under the Plan, I have agreed to sign this Release. I
understand that I am not entitled to benefits under the Plan unless I sign this
Release on or before ___________.1/

 

In consideration for the benefits I am receiving under the Plan, I hereby
release (i) the Company; (ii) the [name of Successor Company will be inserted at
time of the Change of Control Transaction] (the “Successor Company”); and (iii)
each of the foregoing person’s respective current and former officers,
directors, agents, attorneys, employees, shareholders, parents, subsidiaries,
and affiliates (collectively, the “Releasees”) from any and all claims,
liabilities, demands, causes of action, attorneys’ fees, damages, or obligations
of every kind and nature, whether or not arising from contract, intentional or
negligent tort, fraud, fraud in the inducement, breach of fiduciary duty or duty
of loyalty, local, state or federal ordinance, rule, regulation or statute, or
any other matter and whether known or unknown, (collectively, “Claims”) arising
at any time prior to and including the date I sign this Release (the “Release
Date”). This general release includes, but is not limited to, any Claims related
to or arising out of: (i) my employment with the Company; (ii) my rights as a
shareholder of the Company, including my entitlement to receive any stock,
option or any other equitable interest or right convertible into an equity
interest in the Company; (iii) any contract, whether express or implied, written
or oral; (iv) any tort, including tort of wrongful termination; and (v) the
United States Constitution, any State Constitution, or any federal, state or
other governmental statute, regulation or ordinance, including, without
limitation, the National Labor Relations Act, Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act of 1967, the Older Workers’
Benefit Protection Act of 1990, the Americans with Disabilities Act of 1990, the
Civil Rights Act of 1871, the Civil Rights Act of 1991, the Equal Pay Act of
1963, the Worker Adjustment and Retraining Notification Act of 1988, the
Employee Retirement Income Security Act of 1974, and the Massachusetts Fair
Employment Practices Act, the Massachusetts Wage and Hour Laws, [all other
applicable state law statutes for employees employed in states other than
Massachusetts], all as amended.

 

I understand and expressly agree that this Release extends to all claims prior
to the Release Date of every nature and kind whatsoever, known or unknown,
suspected or unsuspected, past or present.

 

I warrant that as of the Release Date, I have not commenced, initiated or made
any Claim and that I will not at any time thereafter commence, initiate or make
any Claim whatsoever, whether direct or indirect, express or derivative, against
the Company, the Successor Company or any of the Releasees, in respect of any
Released Matter. Notwithstanding the above, I understand that I am not releasing
any of the following rights and may after the Release Date initiate an action to
enforce the following rights: (1) any Claim that cannot be waived under
applicable state or federal law, (2) any rights that I have to be indemnified
(including any right to reimbursement of expenses), arising under applicable
law, the Certificate of Incorporation or by-laws (or similar constituent
documents of the Company) or any indemnification agreement between me and the
Company, or any directors’ and officers’ liability insurance policy of the
Company, for any liabilities arising from my actions within the course and scope
of my employment with the Company or within the course and scope of my role as a
member of the Board of Directors of the Company, (3) claims for any amounts due
to me under the Plan, (4) claims for vested retirement benefits under any
tax-qualified retirement plan of the Company, or (5) claims for any compensation
or bonuses that have been earned and accrued for periods ending on or prior to
the Release Date, but which have not yet been paid. I am not releasing and
nothing in this Release will prevent me from filing, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission, or the Department of Labor, except that I hereby acknowledge and
agree that I will not recover any monetary benefits in connection with any such
proceeding with regard to any Claim released in this Release. Nothing in this
Release will prevent me from challenging the validity of my general release in a
legal or administrative proceeding.

 

 



 

 

 

--------------------------------------------------------------------------------





1/           Insert date that is 30 days from date of Participant’s receipt.





 



11

 

 

 

By signing and returning this Agreement, I acknowledge that:

 

(1)I have carefully read and fully understand the terms of the Plan and this
Release;

 

(2)I have entered into this Release voluntarily and I knowingly release all
Claims that I may have against the Company, the Successor Company and the
Releasees; and

 

(3)The Company advised me that I have the right to and that I should consult
with an attorney of my choosing prior to signing this Release.

 

I may review and consider this Release for a period of up to twenty-one (21)
days from the date that I receive it. I agree and understand that my failure to
execute and deliver this Release on or before twenty-one (21) days after the
date I receive it will release the Company and the Successor Company from any
obligation under the Plan to provide any benefits to me. To the extent I execute
this Release within less than twenty-one (21) days after the date I receive it,
I acknowledge that my decision was entirely voluntary and that I waive the
balance of my time.

 

I will be entitled to revoke this Release at any time within seven (7) days,
provided I timely execute and deliver to the Company a written revocation of
this Release. Such revocation must be delivered in writing, by certified mail,
by hand or courier service (signature of receipt required) within the time
permitted to the Chief Executive Officer of the Company at his or her office. If
I elect to exercise this right to revoke this Release, I understand that I will
forfeit any and all rights to receive any benefits that might otherwise be due
to me under the Plan following my revocation.

 



12

 

 

 

I acknowledge that the Company may be required to withhold taxes on amounts to
be paid to me under the Plan.

 

I understand and accept that the final decision as to the amounts that I have
earned under the Plan will be made by the Board of Directors of the Company in
accordance with the Plan.

 

 

Dated:     By:           Name:    

 

 

 

 



13

